Citation Nr: 0523468	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  99-03 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
foot or left ankle injury.  

2.  Entitlement to a rating in excess of 20 percent for 
degenerative joint disease (DJD) of the lumbar spine, L5-S1.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran 




ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from March 1961 to April 
1973 and from June 1979 to July 1990.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 1998 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Waco, Texas.  At that time, a 10 percent rating in effect for 
the veteran's low back disorder, then classified as arthritis 
of the lumbar spine and herniated nucleus pulposus, L4-5, was 
increased to 20 percent.  Service connection was denied for a 
left foot or left ankle disability.  The veteran appealed 
this decision.  


FINDINGS OF FACT

1.  A chronic left foot or left ankle disability is not shown 
to have been present in service, or for many years 
thereafter, not is it the result of any incident or incidents 
of the veteran's periods of active military service.  

2.  The veteran's DJD of the lumbar spine, L5-S1, is 
manifested by complaints of pain with no effect on usual 
daily activities and normal range of motion; during flare-ups 
there is some decrease in range of motion and mild decrease 
in spine function secondary to stiffness and low back ache.  



CONCLUSIONS OF LAW

1.  A chronic left foot or left ankle disorder was not 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2004).  

2.  The schedular criteria for a disability rating in excess 
of 20 percent for DJD of the lumbar spine, L5-S1, are not 
met.  38 C.F.R. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3, 4.40, 4.45, 4.71a, Diagnostic Codes 
(DCs) 5003, 5292, 5293, 5243 (2002-2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA: Duties to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

VA satisfied this duty by means of VCAA letters to the 
veteran from the RO dated in April 2004 and December 2004, 
and a supplemental statement of the case (SSOC) in March 
2005, as well as well as the discussions in the rating 
decisions, statement of the case, and other SSOCs.  By means 
of these documents, the veteran was told of the requirements 
to establish service connection and an increased rating, of 
the reasons for the denial of his claims, of his and VA's 
respective duties, and he was asked to provide information in 
his possession relevant to the claims.  Additional documents 
of record, to include the rating decisions of record, the 
statement of the case (SOC) and SSOCs have included a summary 
of the evidence, all other applicable law and regulations, 
and a discussion of the facts of the case.  Such notice 
sufficiently placed the veteran on notice of what evidence 
could be obtained by whom and advised him of his 
responsibilities if he wanted such evidence to be obtained by 
VA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Although the claims were initially denied prior to the 
enactment of VCAA, after passage of the VCAA, the RO sent the 
veteran a VCAA letters in April 2004 and December 2004 and a 
March SSOC, all of which included the VCAA laws and 
regulations.  A VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  However, the Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  After receipt of the 
content-complying letters in 2004 and the SSOC in 2005, his 
claims were readjudicated based upon all the evidence of 
record as evidenced by a March 2005 SSOC.  There is no 
indication that the disposition of his claim would not have 
been different had he received pre-AOJ adjudicatory notice 
pursuant to section 5103(a) and § 3.159(b).  Accordingly, any 
such error is nonprejudicial.  See 38 U.S.C. § 7261(b)(2).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The RO obtained the veteran's VA and private 
outpatient records.  There is no indication of any relevant 
records that the RO failed to obtain.    

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  In this case, the veteran was afforded several VA 
medical examinations as to the issues addressed in this 
portion of the decision, most recently in 2004.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist under both the former law and 
the new VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A (West 
2002); 38 C.F.R. § 3.159 (2004).

Service Connection

The veteran in this case seeks service connection for a left 
or left ankle disability.  He asserts that he was treated for 
during service after he stepped into a hole and experienced 
immediate onset of pain in the foot along with minor 
swelling.  He said that he was evaluated at the local 
treatment facility at that time and that an analgesic and 
compression bandage were applied.  While his condition 
improved gradually, he reports pain since that time, and 
points out that there is a current diagnosis of left peroneal 
nerve axonal neuropathy.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002);  38 C.F.R. § 3.303 
(2004).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2004).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2004).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Contrary to the veteran's assertion, the Board notes that the 
service medical records are negative for report of the 
alleged left foot or ankle injury.  The first indication of 
such an in injury was in December 1997, and that was after 
injury when the veteran complained of left ankle pain 
following being hit with a cart five months earlier.  
X-ray showed small calcifications consistent with old injury.  

VA records dated in October 2001 show that the veteran 
reported chronic heel pain.  At a March 2002 VA examination 
of the foot, the veteran gave a history of injury to the left 
foot in 1980s while participating in physical training.  He 
said that while running he stepped into a hole and 
experienced immediate onset of pain in the foot along with 
minor swelling.  He said that he was evaluated at the local 
treatment facility and received symptomatic care consisting 
of application of an analgesic ointment and compression 
bandage.  His condition gradually improved to some degree, 
but he continued to experience discomfort in the left foot 
consisting of pain, as well as occasional numbness.  There 
was increased discomfort with prolonged standing, walking, 
and with running.  It was noted that previous EMG and nerve 
conduction study had shown a left peroneal nerve axonal 
neuropathy.  

Examination showed that the feet and ankles were essentially 
symmetrical.  There was no swelling or inflammation and no 
atrophy or involuntary movement of fasciculations.  Pulses 
were of good quality and symmetrical Range of motion testing 
revealed no evidence of discomfort or loss of mobility.  He 
was able to rise on his heels and toes, and walk heel to toe 
and stand and hop on one foot without evidence of discomfort.  
The final diagnoses was left peroneal nerve axonal 
neuropathy.  

While his statements have been considered, they are not 
considered convincing.  The veteran is competent as a 
layperson to report on that which he has personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
there is no evidence of record that the veteran has 
specialized medical knowledge to be competent to offer 
medical opinion as to cause or etiology of the claimed 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Significantly, at no time, has his left peroneal nerve axonal 
neuropathy been attributed to any injury or incident of his 
periods of active service.  Additional evidence in support of 
the veteran's claim are the statements and provided by the 
veteran.  Even conceding that the veteran injured his left 
foot or ankle during service, it would be pure conjecture to 
relate current left peroneal nerve axonal neuropathy first 
evidenced several years after service to an injury in the 
1980s.  

Moreover, the Board has considered the doctrine of reasonable 
doubt, but finds that the record does not provide an 
approximate balance of negative and positive evidence on the 
merits.  Accordingly, service connection for the left 
peroneal nerve axonal neuropathy must be denied.  

Increased Rating 

Review of the service medical records reflects that the 
veteran was seen on numerous occasions for low back pain.  An 
X-ray in 1988 was interpreted as showing lipping and the 
assessment included DJD of the back.  A December 1990 VA 
examination shows complaints of low back pain and a diagnosis 
of spondylosis.  In March 1991, the RO established service 
connection for arthritis of the lower back and assigned a 10 
percent rating.  

The veteran contends that he is entitled to a higher 
evaluation than the 20 percent currently assigned for his low 
back disorder.  In statements and testimony, the veteran 
stated that he was unable to keep his job as a bus driver due 
to back pain.  He also complained of pain in the legs and 
numbness when he tried to sleep.  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2004).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (2004).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2004); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2004).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

A December 1997 computerized tomography (CT) scan of the 
lumbar spine showed a generalized disk bulging and a 
thickened ligamentum flavum which caused a mild stenosis at 
L4-5.  There was also a herniated nucleus pulposus at L4-5 
with mild encroachment on the thecal sac.  Degenerative 
changes in the lumbar spine were seen.  In January 1998, 
there was full range of motion of the back.  Following a June 
1998 VA evaluation where X-rays were interpreted as showing 
herniated nucleus pulposus at L4-5 and electromyography (EMG) 
showed left peroneal nerve axonal neuropathy, the RO, in a 
September 1998 rating decision, reclassified as arthritis of 
the lumbar spine and herniated nucleus pulposus at L4-5 and 
increased the 10 percent rating to 20 percent.  

Upon VA orthopedic examination in December 2002, the veteran 
reported pain when bending, lying down, or when standing for 
a long period of time.  The low backache radiated to both the 
lower extremities but there was no pain, numbness, or 
tingling feeling.  He did not take any medicine on a regular 
basis, but used a heating pad and took aspirin.  Physical 
examination showed that his range of motion was normal with 
no discomfort shown.  The spine was described as very 
flexible.  The examiner diagnosed arthritis, lumbar spine.  

At a May 2004 VA orthopedic examination, the veteran reported 
constant stiffness, weakness, and pain in the lower back.  He 
took Motrin on a daily basis.  During the night, he had weird 
feelings in his legs which caused him to move them 
constantly.  Whenever he sat for long periods of time or when 
lying down, he had some back discomfort.  He did not use an 
assistive device or brace for his back.  It was noted that 
his back condition had no effect on his daily activities, but 
on flare-ups, there was some decrease in range motion and 
mild decrease in spinal function.  

Physical examination showed that the spine appeared normal in 
symmetry, and there was good spine flexibility.  Range of 
motion of the lumbar spine revealed forward flexion from 0 to 
90 degrees, extension from 0 to 30 degrees, left and right 
lateral flexion to 30 degrees, and right and left lateral 
rotation to 30 degrees.  There was no pain on any of the 
range of motion movements and Lasegue' s sign was negative.  
MRI of the spine showed arthritis of the lumbar spine at L4-
L5 with no disc herniation or radiculopathy shown.  The 
examiner noted that while the veteran gave a clinical history 
of herniated nucleus pulposus at L4-L5, this physician did 
not see evidence of that.  

Because the rating criteria for rating intervertebral disc 
syndrome and injuries of the spine changed during the 
pendency of the veteran's appeal, the question arises as to 
which set of rating criteria applies.  See Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003).  VA's General Counsel has 
held that a liberalizing law would generally not have 
prohibited retroactive effects.  If the veteran could receive 
a higher evaluation under the new criteria, the effect of the 
change would be liberalizing.  see also VAOPGCPREC 7-2003 
(2003).  Therefore, the Board will consider the claim under 
the old rating criteria for the entire period of the appeal, 
and the new criteria from the effective date of the 
revisions.

The veteran's DJD of the lumbar spine is rated as 20 percent 
disabling pursuant to 38 C.F.R. § 4.71a, DC 5003, pertaining 
to degenerative arthritis.  This code specifies that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate DCs for the affected joint or joints involved.  

The applicable rating criteria for intervertebral disc 
disease were amended effective September 23, 2002.  See 67 
Fed. Reg. 54345-54349 (August 22, 2002).  Effective September 
26, 2003 the rating criteria applicable to the diseases and 
injuries of the spine under 38 C.F.R. § 4.71a, were amended 
by VA, including the criteria for rating intervertebral disc 
syndrome.  See 68 Fed. Reg. 51. 454 (August 27, 2003).

Under the provisions of DC 5292, in effect before September 
26, 2003, a 10 percent evaluation is warranted for slight 
limitation of motion of the lumbar spine, a 20 percent 
evaluation is assigned for moderate limitation of motion, and 
a 40 percent evaluation is assigned for severe limitation of 
motion.  38 C.F.R. § 4.71a, DC 5292 (2003).

Under DC 5295, in effect before September 26, 2003, 
lumbosacral strain warrants a zero percent evaluation when 
manifested by slight subjective symptoms only.  A 10 percent 
rating is assigned when there is characteristic pain on 
motion.  A 20 percent rating is assigned where there is 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  A 40 percent 
rating is assigned for severe disability with listing of 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. § 
4.71a, DC 5295 (2003).

Under the former provisions of DC 5293, in effect before 
September 23, 2002, a noncompensable evaluation is assigned 
for postoperative, cured intervertebral disc disease, a 10 
percent evaluation is assigned for mild intervertebral disc 
disease, a 20 percent rating is assigned for intervertebral 
disc syndrome which is moderate with recurring attacks, a 40 
percent rating is warranted for intervertebral disc syndrome 
that is severely disabling with recurring attacks and 
intermittent relief, and a 60 percent evaluation is assigned 
for intervertebral disc disease which is pronounced with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of diseased disc, little intermittent relief.  38 C.F.R. 
§ 4.71a, DC 5293 (2002).

Under the revised provisions of DC 5293, in effect from 
September 23, 2002 to September 25, 2003, intervertebral disc 
syndrome (preoperatively or postoperatively) is evaluated 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, DC 5293 (2003).

A 60 percent evaluation is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least six weeks during the past 12 months; a 40 percent 
evaluation is assigned for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months; 
a 20 percent evaluation is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months; and a 10 percent evaluation is assigned for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 
5293 (2003).

For purposes of evaluations under DC 5293, "Chronic 
orthopedic and neurologic manifestations" means orthopedic 
and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  38 C.F.R. § 4.71a, DC 5293, Note 1. (2003).

When evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  38 C.F.R. § 4.71a, DC 5293, Note 2. 38 C.F.R. § 
4.71a, DC 5293 (in effect from September 23, 2002 to 
September 25, 2003).

Effective September 26, 2003 the rating criteria applicable 
to the diseases and injuries of the spine under 38 C.F.R. § 
4.71a, were amended by VA, including the criteria for rating 
intervertebral disc syndrome.  See 68 Fed. Reg. 51. 454 
(August 27, 2003).

DC 5235, Vertebral fracture or dislocation; DC 5236, 
Sacroiliac injury and weakness; DC 5237, Lumbosacral or 
cervical strain; DC 5238, Spinal stenosis; DC 5239, 
Spondylolisthesis or segmental instability; DC 5240, 
Ankylosing spondylitis; DC 5241, Spinal fusion; and DC 5242, 
Degenerative arthritis of the spine; are rated under the 
following new general rating formula for diseases and 
injuries of the spine:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:

A 10 percent evaluation will be assigned for forward flexion 
of the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, forward flexion of the cervical 
spine greater than 30 degrees but not greater than 40 
degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.

A 20 percent is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 30 percent is assigned for forward flexion of the cervical 
spine 15 degrees or less; or, favorable ankylosis of the 
entire cervical spine.

A 40 percent evaluation will be assigned for unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 50 percent evaluation will be assigned of unfavorable 
ankylosis of the entire thoracolumbar spine.

A 100 percent evaluation will be assigned for unfavorable 
ankylosis of the entire spine.

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  DC 5235, Vertebral fracture or 
dislocation; DC 5236, Sacroiliac injury and weakness; DC 5237 
Lumbosacral or cervical strain; DC 5238 Spinal stenosis; DC 
5239 Spondylolisthesis or segmental instability; DC 5240 
Ankylosing spondylitis; DC 5241 Spinal fusion; DC 5242 
Degenerative arthritis of the spine (see also DC 5003); DC 
5243 Intervertebral disc syndrome.  38 C.F.R. § 4.71a, DCs 
5235 to 5243 (in effect from September 26, 2003).

The criteria for evaluating intervertebral disc disease were 
essentially unchanged from the September 2002 revisions, 
except that the DC for intervertebral disc disease was 
changed from 5293 to 5243.  38 C.F.R. § 4.71a, DC 5243 
(2004).

Upon review of the evidence of record, the Board finds that 
the criteria for a disability evaluation in excess of 20 
percent evaluation for DJD of the lumbar spine, L5-S1, have 
not been met.  In this respect, the veteran's DJD has been 
confirmed upon X-ray and is appropriately rated based upon 
limitation of motion of the affected joint.  38 C.F.R. § 
4.71a, DC 5003.  The objective evidence shows that the low 
back condition results in some limitation of motion upon 
flare-ups.  His range of motion at the time of recent exams 
in 2002 and 2004 was normal, and he had good spine 
flexibility.  Based upon the foregoing, the Board finds that 
a 40 percent evaluation pursuant to 38 C.F.R. § 4.71a, DC 
5292 in effect prior to September 23, 2003 is not warranted.

Pursuant to 38 C.F.R. § 4.71a, DC 5293 in effect prior to 
September 23, 2002 a higher rating would be warranted if 
there was pronounced intervertebral disc syndrome or severe 
intervertebral disc syndrome with recurring attacks, with 
intermittent relief.  The examination reports and clinical 
treatment records in this case do not reflect recurring 
attacks.  While he reports constant pain and weakness and 
radiating numbness, flare-ups of his condition only result in 
slight, if any, limitation of motion, and only mild decrease 
in spinal function.  When his condition is not flared-up, 
there is no effect on usual daily activities.  The evidence 
simply does not reflect severe recurring attacks or 
pronounced intervertebral disc syndrome.  In this respect, it 
is also noted that the most recent examiner did not see 
evidence of the previously diagnosed herniated nucleus 
pulposus.  Additionally, the medical evidence does not show 
objective evidence of recurring attacks, let alone severe 
recurring attacks of intervertebral disc syndrome.  As such a 
40 percent evaluation under DC 5293 in effect prior to 
September 23, 2002 is not warranted.

Additionally, the Board finds that an evaluation in excess of 
20 percent is not warranted as it pertains to the version of 
DC 5293 in effect from September 23, 2002 to September 25, 
2003.

The Board notes that the low back condition results in pain 
without objective evidence of limitation of motion (except 
during flare-ups).  The VA examiner in 2004 noted that there 
was no pain on any range of motion movements.  While the VA 
examination in March 2004 did not note any objective evidence 
of painful motion, the Board notes that the veteran has a 
long-standing history of low back pain.  Thus, the Board 
concludes that the pain is chronic and constant.  
Nevertheless, even after considering the effects of pain and 
other factors set forth in 38 C.F.R. §§ 4.40, 4.45, 4.59 and 
DeLuca, supra, the Board finds that an evaluation greater 
than 20 percent is not warranted.  While the veteran's low 
back disability results in pain, the evidence does not show 
that the low back results in weakened movement, 
incoordination, or excess movement of the joint.  
Additionally, while pain on motion was reported, it was not 
shown to cause a loss of range of motion upon testing 
comparable to the criteria for a 40 percent evaluation under 
the revised rating criteria.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2004).

The above determination is based upon consideration of 
applicable provisions of the rating schedule. Additionally, 
however, there is no showing that the veteran's low back 
disability currently under consideration reflects so 
exceptional or so unusual a disability picture as to warrant 
the assignment of any higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (2004).

Based upon the above findings, the Board concludes that the 
preponderance of the evidence is against increased evaluation 
for low back disability.  Since the preponderance of the 
evidence is against these claims, the benefit of the doubt 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Therefore, the claims are denied.


ORDER

Service connection for a left foot or left ankle disability 
is denied.  

Entitlement to a rating in excess of 20 percent for DJD of 
the lumbar spine, L5-S1, is denied.  




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


